DETAILED ACTION
Status of the Claims
	Claims 1, 3-4, 9-10, 13, 15-16, 18, 20-22 and 24-32 are pending in the instant application. Claims 31 and 32 have been withdrawn based upon Restriction/Election as discussed below. Claims 1, 3-4, 9-10, 13, 15-16, 18, 20-22 and 24-30 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election without traverse of Group I, drawn to method(s) of use, currently claims 1, 3-4, 6-7, 9-10, 13, 15-16, 18, 20-22 and 24-30 in the reply filed on 09/27/2022 is acknowledged.
	Applicants have elected the following species in the reply filed 09/27/2022: (a) a species of no mTOR inhibitor is rapamycin; (b) a species of a carrier protein is albumin; and (c) a species of administration method ids subcutaneous administration.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.
Priority
	The U.S. effective filing date has been determined to be 05/22/2018, the filing date of the U.S. Provisional Application No. 62/675,110.

Information Disclosure Statement
	The information disclosure statement submitted on 09/27/2022 was/were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-4, 9-10, 13, 15-16, 18, 20-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over DESAI (US 2010/0166869; published July, 2010) in view of Houssaini et al. (“Rapamycin Reverses Pulmonary Artery Smooth Muscle Cell Proliferation in Pulmonary Hypertension,” 2013; American journal of respiratory cell and molecular biology, Vol. 48, No. 5, pp. 568-577) and Dou et al. (Sustained delivery by a cyclodextrin material-based nanocarrier potentiates antiatherosclerosis activity of rapamycin vi selectively inhibiting mTORC1 in mice,” 2016, ELSEVIER; Journal of Controlled Release, Vol. 235, pp. 48-62).
Applicants Claims
	Applicant claims a method of treating pulmonary hypertension in an individual, comprising administering to the individual a composition comprising nanoparticles comprising an mTOR inhibitor and a carrier protein, wherein the dose of the mTOR inhibitor in the composition is no more than about 10 mg/m2 (instant claim 1). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DESAI teaches methods for treating, stabilizing, preventing, and/or delaying pulmonary hypertension by administering nanoparticles that comprise rapamycin or a derivative thereof, and a protein carrier (see whole document, particularly the title and abstract, [0029]-[0030]). 
	DESAI teaches that: “In yet another aspect, the invention provides a method of treating pulmonary hypertension in an individual by parenterally administering to the individual (e.g., a human) an effective amount of a composition comprising nanoparticles that comprise rapamycin or a derivative thereof and a carrier protein (e.g., albumin such as human serum albumin). The invention also provides a method of treating pulmonary hypertension in an individual by intravenous, intra-arterial, intramuscular, subcutaneous, inhalation, intraperitoneal, nasally, or intra-tracheal administering to the individual (e.g., a human) an effective amount of a composition comprising nanoparticles that comprise rapamycin or a derivative thereof and a carrier protein (e.g., albumin such as human serum albumin).” [emphasis added]([0070])(instant claims 1, 18, 20, 21, 26-27 and 30). DESAI further teaches that: “Exemplary effective amounts of rapamycin or a derivative thereof in the nanoparticle composition include […] about 1 to about 5 mg/m2, about 5 to about 10 mg/m2 […].” ([0070]-[0071])(instant claims 1, 3-4)(MPEP §2144.05-I: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”). DESAI discloses the albumin-containing nanoparticle formulation of rapamycin is referred to as Nab-rapamycin ([0025]). DESAI teaches sustained release formulations: “In some variations, sustained continuous release formulation of the composition may be used. In one variation of the invention, nanoparticles (such as albumin nanoparticles) of the inventive compounds can be administered by any acceptable route […].” [emphasis added]([0086]).
	DESAI teaches that: “Exemplary dosing frequencies include, but are not limited to, weekly without break; weekly, three out of four weeks; once every three weeks; once every two weeks; weekly, two out of three weeks. In some variations, the composition is administered about once every 2 weeks, once every 3 weeks, once every 4 weeks, once every 6 weeks, or once every 8 weeks.” ([0073])(instant claims 9-10)(MPEP §2144.05-I: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”).
	DESAI teaches that: “In some variations, the albumin to rapamycin weight ratio is about any of 18: 1 or less […].” ([0021], [0022], [0106], [107], [138])(instant claim 29). And further that: “In some variations, the average or mean diameter of the particles is no greater than about 200 nm.” ([0021], [0022], [0108] & claim 16)(instant claim 28).
	DESAI teaches that: “In some variations of any of the above methods of combination therapy, the pulmonary hypertension is pulmonary arterial hypertension (PAH).” ([0054], [0106], [0129], Example 13: [0205]-[0207] and claims 1-3)(instant claim 13). And further teaches that: “Patients with PAH in functional class III or IV on best available therapy have limited therapeutic options. Since implementation of a new organ allocation system, it has become more difficult for functional class IV patients to be transplanted. This study provides a therapeutic that may lead to better treatment options for patients with PAH.” (Example 19: [0235]-[0260]; Example 20: [0261]-[0280])(instant claim 15).
	Regarding the claimed “concentration of the mTOR inhibitor in the blood” (instant claims 6-7), DESAI teaches that: “Nab-rapamycin was nontoxic at the highest dose of 180 mg/kg on a q4dx3 schedule. No changes in blood chemistry or CBC were observed. No hypercholesterolemia and hypertriglyceridemia were observed. As illustrated in FIGS. 1 and 2C, Nab-rapamycin exhibited linear pharmacokinetics with respect to dose and rapid extravascular distribution as demonstrated by large Vss and Vz. The Cmax and AUCinf of Nab-rapamycin were dose proportional (FIGS. 2A and 2B, respectively).” ([0163]). The claimed dose (i.e. about 5 mg/m2 to about 10 mg/m2, claims 1, 3-4) being rendered obvious, administration (i.e. subcutaneous) being the same, claimed blood level would have also, more likely than not, been the same as well (MPEP §2112-IV).
	DESAI teaches that: “In some variations, class 4 PAH is characterized by, but not limited to, pulmonary hypertension with inability to carry out any physical activity without symptoms, such that patients manifest signs of right heart failure, dyspnoea and/or fatigue may even be present at rest, and discomfort is increased by any physical activity. In some variations, the individual may be NYHA class II or IV despite three months of stable therapy ( e.g., prostacylin, phosphodiesterase type 5 inhibitor (sildenafil), endothelin receptor antagonist (ambrisenten), or combinations thereof).” ([0059]). And further that: “Patients with severe PAH despite best available therapy are recruited for participation in the clinical study. Target patients are those with severe PAH (NYHA class III or IV) despite best available therapy. Best available therapy includes a Prostacyclin (unless unwilling or unable to tolerate) and at least one oral agent (e.g., an endothelin receptor antagonist and/or phosphodiesterase type 5 inhibitor).” ([0237]). DESAI further teaches inclusion criteria for their clinical trials, including that: “Subjects are included in the study if (1) age> 18 yo with PAH, (2) right heart catheterization diagnosis of PAH: Mean Pulmonary Artery Pressure (mPAP) >25 mmHg at rest, Pulmonary Capillary Occlusion Pressure (PCOP) or Left Ventricular End Diastolic Pressure (LVEDP) <15 mmHg, and Pulmonary Vascular Resistance (PVR) >3 mmHg/L/min, (3) patients must be IPAH, FPAH, or APAH, (4) echocardiographic evidence of Right Ventricular Dysfunction, (5) on standard and stable PAH therapy including: (a) a Prostacyclin (IV epoprostenol, IV or subcutaneous remodulin, inhaled iloprost) unless unwilling or unable to tolerate therapy, (b) phosphodiesterase type 5 inhibitor (sildenafil), ( c) endothelin receptor antagonist (Ambrisenten) or (d) any combination of a-c, (6) NYHA class III or IV despite 3 months of stable therapy, (7) 6 Minute Walk Distance <380 m, (8) negative serum pregnancy test, and (9) female of childbearing age either surgically sterilized or using acceptable method of contraception. Inclusion criteria may vary from the above described criteria (i.e., one or more criteria) as appropriate.” ([0275])(instant claims 24-25).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DESAI is that DESAI does not expressly teach a specific embodiment encompassing the instantly rejected claims. However, the differences are not considered nonobvious because each of the claimed ranges are disclosed in DESAI such that they overlap in scope, such that DESAI fairly suggest treating pulmonary (arterial) hypertension by subcutaneous administration of the same compositions (Nab-rapamycin) in the same amounts.
	DESAI teaches that: “Once pulmonary hypertension develops, the right side of the heart works harder to compensate; however, the increased effort causes it to become enlarged and thickened. Proliferation of smooth muscle and endothelial cells which normally exist in a quiescent state leads to remodeling of the vessels with obliteration of the lumen of the pulmonary vasculature.” ([0003]). And further that: “Pulmonary vascular smooth muscle cells undergo a phenotypic switch from contracticle normal phenotype to a synthetic phenotype leading to cell growth and matrix deposition. Histological examination of tissue samples from patients with pulmonary hypertension shows intimal thickening, as well as smooth muscle cell hypertrophy, especially for those vessels <l00 µm diameter. Further, abnormal smooth muscle cells often overexpress endotheline and serotonin transporters, which likely play a role in the development of PH.” ([0004]). And further that: “In some variations, any of the methods of treatment provided herein may be used to treat and individual (e.g., human) who has been diagnosed with or is suspected of having pulmonary hypertension. In some variations, the individual may be a human who exhibits one or more symptoms associated with pulmonary hypertension. In some variations, the methods of treatment provided herein reduce pulmonary pressure. In some variations, the methods of treatment provided herein inhibit and/or reduce abnormal cell proliferation in the pulmonary artery. In some variations, the abnormal cell proliferation is abnormal cell proliferation of smooth muscle and endothelial cells.” ([0060]).
	Houssaini et al. teaches rapamycin reverses pulmonary artery smooth muscle cell proliferation in pulmonary hypertension (see whole document), and particularly that: “Pulmonary artery (PA) smooth muscle cell (SMC) proliferation in pulmonary hypertension (PH) may be linked to dysregulated mammalian target of rapamycin (mTOR) signaling. The mTOR pathway involves two independent complexes, mTORC1 and mTORC2, which phosphorylate S6 kinase (S6K) and serine/threonine kinase (Akt), respectively, and differ in their sensitivity to rapamycin. Here, we evaluated rapamycin-sensitive mTOR substrates and PA-SMC proliferation in rats with monocrotaline (MCT)-induced PH (MCT-PH). Compared with cells from control rats, cultured PA-SMCs from MCTPH rats exhibited increased growth responses to platelet-derived growth factor, serotonin (5-hydroxytryptophan), IL-1b, insulin-like growth factor-1, or fetal calf serum (FCS), with increases in phosphorylated (Ser-473)Akt, (Thr-308)Akt, glycogen synthase kinase (GSK)3, and S6K reflecting activated mTORC1 and mTORC2 signaling. Treatment with rapamycin (0.5 mM) or the Akt inhibitor, A-443654 (0.5 mM), reduced FCS-stimulated growth of PA-SMCs from MCT-PH rats to the level in control rats while inhibiting Akt, GSK3, and S6K activation. Neither the tyrosine kinase inhibitor, imatinib (0.1 mM), nor the 5-hydroxytryptophan transporter inhibitor, fluoxetine (5 mM), normalized the increased PA-SMC growth response to FCS. Rapamycin treatment (5 mg/kg/d) of MCT-PH rats from Day 21 to Day 28 markedly reduced phoshop (p)-Aky, p-GSK3, and p-S6K in PAs, and normalized growth of derived PA-SMCs. This effect was not observed after 1 week of imatinib (100 mg/kg/d) or fluoxetine (20 mg/kg/d). Rapamycin given preventively (Days 1–21) or curatively (Days 21–42) inhibited MCT-PH to a greater extent than did imatinib or fluoxetine. Experimental PH in rats is associated with a sustained proliferative PA-SMC phenotype linked to activation of both mTORC1 and mTORC2 signaling and is suppressed by rapamycin treatment.” (abstract).
	Dou et al. teaches sustained delivery of rapamycin by subcutaneous injection of a cyclodextrin material-based nanocarrier (see whole document).
	Dou et al. teaches that: “On the other hand, the nanomedicinal strategy has been proposed as a new approach for the management of cardiovascular disease by site specific cargo delivery for diagnosis and therapy. However, the development of efficient targeting nanomedicines for atherosclerosis with clinical significance is still challenging. First, due to the rapid clearance of intravenously (i.v.) injected nanoparticles by the mononuclear phagocyte system, their targeting efficiency to atherosclerotic lesions is low, even with delicate structure design and surface functionalization on therapeutic nanoparticles. Second, the retention time for nanomedicines accumulated in the plaque is too short from the view point of chronic diseases. To maintain the minimum effective concentration for a drug to achieve desirable efficacy, frequent dosing by i.v. administration is essential for targeted nanomedicines, which may be poorly acceptable by patients over a long period of time. Additionally, frequent administration may bring considerable economic and mental burden on patients' daily lives. This undesirable risk to benefit ratio makes the bench-to-bedside translation of currently developed nanotherapeutics extremely difficult with respect to antiatherosclerosis therapy. Taking these issues into account, sustained delivery systems that can release payload in a controlled manner over a long period of time are particularly desirable.” (p. 49, col. 1, first full paragraph).
	Dou et al. teaches that: “Then we performed in vivo pharmacokinetic studies in mice after subcutaneous injection of Ac-bCD180-based RAP-NP (mean size, ~250 nm), which was employed for the following therapeutic studies. Consistent with the in vitro release behavior, in vivo pharmacokinetic study rendered a sustained profile of RAP concentration in the blood post subcutaneous administration of RAP-NP at 3 mg/kg of RAP (Fig. 2C). After an initial phase with relatively low concentration of RAP, nearly constant RAP levels (around 50 ng/L) were maintained for 13 days. […] These results suggested that in vivo release of RAP after subcutaneous administration was dominated by both passive diffusion and hydrolysis of nanocarriers.” (pp. 52-53, §3.3, 1st paragraph). And further that: “In RAP-NP groups, ApoE-/- mice were treated by subcutaneous administration every 15 days at the lower (1.0 mg/kg of RAP) and higher (3.0mg/kg of RAP) dose, respectively. Whereas treatment by the vehicle of blank Ac-bCD180 nanoparticles almost had no effect on the lesion area, RAP-NP significantly reduced the growth of atherosclerotic lesion (Fig. 3A).” (p. 54, col. 2). And further that: “After subcutaneous administration, RAP-NP can continuously release RAP at a constant rate for nearly 20 days.” (p. 60, col. 1, lines 5-7).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat pulmonary (arterial) hypertension using Nab-rapamycin by subcutaneous injection at a dose lower than 10 mg/m2 such as in the range of about 5 mg/m2 to about 10 mg/m2, as suggested by DESAI, specifically as per Houssaini et al. teaching that rapamycin reverses pulmonary artery smooth muscle cell proliferation in pulmonary hypertension, and further to provide a subcutaneous formulation for sustained delivery, as suggested by Dou et al., in order to provide for better patient compliance by requiring less frequent injections.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 3-4, 9-10, 13, 15-16, 18, 20-22 and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-5 10-15 and 23-27, of copending Application No. 17/438,825 (hereafter ‘825 in view of DESAI (US 2010/0166869). 
	Instant claim 1 is discussed above.
	Copending ‘825 claim 1 recites a method of treating a disease in an individual, comprising subcutaneously administering to the individual a pharmaceutical composition comprising nanoparticles comprising an mTOR inhibitor and an albumin, wherein the mTOR inhibitor in the pharmaceutical composition is at a dose of about 0.1 mg/m2 to about 10 mg/m2 for each administration. Copending ‘825 claim 27 limits the mTOR inhibitor to rapamycin.
	The difference between the instantly rejected claims and the claims of copending ‘825 is that the claim of copending ‘825 do not expressly claim the disease condition is pulmonary (arterial) hypertension.
	DESAI teaches methods for treating, stabilizing, preventing, and/or delaying pulmonary hypertension by administering nanoparticles that comprise rapamycin or a derivative thereof, and a protein carrier, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘825 because the claims include the same administration method (subcutaneous) of the same composition (Nab-rapamycin) in the same dose. The skilled artisan would have been motivated to modify the claims of copending ‘825 and produce the instantly rejected claim because the treatment of pulmonary hypertension would have been beneficial for patients having this disease condition. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the copending claims include the same administration method (subcutaneous) of the same composition (Nab-rapamycin) in the same dose.
This is a provisional obviousness-type double patenting rejection.
	Claims 1, 3-4, 9-10, 13, 15-16, 18, 20-22 and 24-30 of this application is patentably indistinct from claims 1, 2, 4-5 10-15 and 23-27, of copending Application No. 17/438,825. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wessler et al. (“Dramatic Improvement in Pulmonary Hypertension With Rapamycin,” 2010, CHEST, Vol. 138, No. 4, pp. 991-993) is cited as a case study with improvement of pulmonary hypertension upon administration of rapamycin for cancer treatment (see whole document); Ahmad et al. (“Dose translation from animals to human studies revisited,” 2007, FASEB Journal, Vol. 22, pp. 659-661) is cited for translation of dosing from, e.g. mice to human, including from different units such as mg/kg to mg/m2 (see whole document, particularly Table 1); and Table 2 retrieved from <www.clevelandclinicmeded.com/medicalpubs/pharmacy/marapr2002/bosentan.htm> is cited as disclosing the description of the WHO classes for pulmonary hypertension.
	Claims 1, 3-4, 9-10, 13, 15-16, 18, 20-22 and 24-30 are pending and have been examined on the merits. Claims 1, 3-4, 9-10, 13, 15-16, 18, 20-22 and 24-30 are rejected under 35 U.S.C. 103; and claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/438,825. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                   
/TIGABU KASSA/Primary Examiner, Art Unit 1619